Exhibit Execution Copy EMPLOYMENT AGREEMENT This AGREEMENT (the "Agreement") by and between Carrizo Oil & Gas, Inc., a Texas corporation (the "Company"), and Paul F. Boling (the "Executive"), to be effective as of the 5th day of June,2009 (the "Agreement Effective Date"). In entering into this Agreement, the Board of Directors of the Company (the "Board") desires to provide the Executive with substantial incentives to serve the Company as one of its senior executives performing at the highest level of leadership and stewardship, without distraction or concern over minimum compensation, benefits or tenure, to manage the Company's future growth and development, and maximize the returns to the Company's stockholders.This Agreement is intended to amend and supersede in its entirety any prior employment agreement between the Executive and the Company (the “Prior Employment Agreement”). NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS: 1.Employment Period. As of the Agreement Effective Date, the Company hereby agrees to employ the Executive and the Executive hereby agrees to accept employment with the Company, in accordance with, and subject to, the terms and provisions of this Agreement, for the period (the "Employment Period") commencing on the Agreement Effective Date and ending on the first anniversary of the Agreement Effective Date; provided, on the Agreement Effective Date and on each day thereafter, the Employment Period shall automatically be extended for an additional one day without any further action by either the Company or the Executive, it being the intention of the parties that there shall be continuously a remaining term of not less than one year's duration of the Employment Period until an event has occurred as described in, or one of the parties shall have made an appropriate election and notification pursuant to, the provisions of Section 3. 2.Terms of Employment. (a)Position and Duties.
